DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 10/6/2020.  

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0184898 A1 hereinafter Choi).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regards to claim 1, Choi discloses a display device comprising: 
a plurality of pixels, each of the plurality of pixels respectively connected to scan lines, sensing lines, readout lines, and data lines (see figure 1, pixels PX, data lines D1-Dm, scan lines SC1-SCn, sensing lines SS1-SSn, readout lines SL1-SLm); 
a scan driver including a plurality of stages and configured to supply a scan signal and a sensing signal to each of the scan lines and the sensing lines, respectively (see figure 1, scan driver 100 with scan lines SC1-SCn and sensing lines SS1-SSn); 
a data driver configured to supply a data signal to each of the data lines (see figure 1, data driver 300 with data lines D1-Dm); 
a timing controller (see figure 1, timing controller 500) configured to divide one frame into an active period including a scan period in which the data signal is supplied to each of the data lines and a display period in which the pixels emit light in response to the data signal (see figure 14, display period DP), and a blank period including a sensing period in which electrical characteristics of the pixels are detected and a reset period in which the stages are reset, based on an external control signal (see figure 14, vertical blanking period VBP with a sensing period SP1 and SP2 and reset periods PRP and RP); and 
a compensator configured to generate a compensation value for compensating for deterioration of the pixels based on sensing values provided from the readout lines during the sensing period (see figure 1, compensator 400), 
wherein a start point in time of the reset period substantially coincides with an end point in time of the sensing period (see figure 14, the sensing period SP2 ends and reset period PRP is right afterwards).

In regards to claim 2, as recited in claim 1, Choi further discloses wherein the sensing period is performed for at least one of the scan lines during the blank period (see figure 14).

Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628